Citation Nr: 1019059	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-28 801	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 
1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on merged appeal from a June 2007 rating decision of 
the RO in Detroit, Michigan, which granted service connection 
for PTSD and assigned it a 50 percent disability rating, and 
from a February 2008 rating decision of the Detroit RO, which 
denied entitlement to TDIU. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to an initial disability 
rating in excess of 50 for PTSD, and entitlement to TDIU due 
to his service-connected disabilities.  The Board finds that 
these matters must be remanded to ensure that all due process 
requirements have been satisfied. 

In a March 2010 VA Form 9, the Veteran requested a hearing 
before the Board at a local VA office.  See 38 C.F.R. 
§§ 20.700, 20.703 (2009).  As this appeal was certified in 
December 2009, the hearing was timely requested.  See 
38 C.F.R. § 20.1304(a).  Such a hearing has not yet been 
scheduled.  Therefore, the agency of original jurisdiction 
(AOJ) should schedule the Veteran for a hearing before the 
Board, notifying him of his options for a Travel Board or 
videoconference hearing and providing notice of the scheduled 
hearing date in accordance with 38 C.F.R. § 20.704(b) (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should then schedule the 
Veteran for a Board hearing at the RO and 
provide proper notice of the hearing date.  
Copies of all notification must be 
associated with the claims file. 

2.  After the hearing is conducted, or if 
the Veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


